Cole, J.
This is an injunction sued out by plaintiff, to prevent the salo of his property, which had been seized and advertised for sale, to satisfy the sum of one hundred dollars, claimed by the defendant, as Parish Tax Collector, to be due the parish of Catahoula by plaintiff, as parish license for the year 1856, as a keeper of a grogshop.
There was judgment for defendant, and plaintiff has appealed.
It is contended by appellant, that the 10th section of the Act of incorporation of the town of Trinity, in the parish of Catahoula, (Sess. Acts, 1850, p. 49,) empowers the authorities of the town to lay and collect taxes upon all grogshops within the limits of the corporation ; that the parish is not authorized to impose a tax on grogshops, because the 12th section of the said Act ordains : “ that said corporation, in all things not herein provided for, shall be and remain subject to the authority of the Police Jury.”
And inasmuch as the Act provides for the licensing of grogshops, the corporation of Trinity is not, as to this, subject to the Legislative power of the Police Jury.
This argument is untenable. The law relative to Police Juries, (Revis. Stat., p. 409, § 18 and 19,) authorizes them to collect a certain amount from all keepers of billiard tables and grog-shops; as then there is no provision for this, in the Act of incorporation, it remains subject to the authority of the Police Jury.
It is also argued by plaintiff, that the power of Police Juries or towns to grant licenses to grogshops, is derived alone from the Act of 1855, relative to “ drinking houses,” (Revis. Stat., p. 186) and “ that the same section of the Act which bestows this power upon the Police Juries, accords it also to incorporated towns, and that neither, in this respect, can exercise any control over the other; and further, that this Act destroys the right of a Police Jury to license a grog-shoji in an incorporated town.”
This Act grants to the Police Juries of the several parishes, the municipal authorities of the several towns and cities, and the Board of Aldermen and Assistant Aldermen, together with the Mayor, of the city of New Orleans, the exclusive power to make such laws and such regulations for the sale or prohibition of the sale of intoxicating liquors, as they may deem advisable, and to grant or withhold licenses from drinking- houses and shops, within the limits of any city, ward of a parish, or town, as the majority of the legal voters of any city, ward of a parish, or town, may determine by ballot, and the State relinquishes all right to grant lieensos in any town, city or parish, in which it is not granted by the authorities ; but whenever any licenses may be granted, the State shall have power to collect the tax coming- to the State for such licensed drinking- houses or shops.
*421Tho intention of this Act was to promote the cause of temperance ; it does not deprive Police Juries of the right of collecting the amounts that may be legally due their respective parishes for the sale of ardent spirits, when their sale is permitted within the incorporated limits of a town by a majority of its legal voters.
We would observe, in conclusion, that the question was not raised by appellant in his brief, whether the sum demanded by the Tax Collector exceeds the precise amount of tho per centum extended over the State tax roll for the year 1856, and further, that the evidence does not establish that such was the case. Rev. Stat. p. 410,119. '
Judgment affirmed with costs of appeal.